Citation Nr: 1129228	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-37 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for cervical spine discogenic disease and fusion.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for abnormal cell count, lethargy, headaches, and muscle weakness, to include as due to chemical and ionizing radiation exposure.

5.  Entitlement to an increased rating for pseudoepitheliomatous hyperplasia, associated with lichen planus, currently rated noncompensable.

6.  Entitlement to an increased rating for tinea versicolor, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1964 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied applications to reopen previously denied claims for entitlement to service connection for PTSD and cervical spine discogenic disease.  The RO also denied entitlement to service connection for abnormal cell count, lethargy, headaches, and muscle weakness, to include as due to chemical and radiation exposure.  In addition, the RO denied entitlement to increased ratings for pseudoepitheliomatous hyperplasia (hereinafter hyperplasia), and tinea versicolor.  Finally, the RO denied entitlement to a TDIU and proposed reducing the rating for lichen planus from 30 to 10 percent.  The latter two issues are not before the Board on this appeal because the RO ultimately did not reduce the rating for lichen planus and the Veteran did not disagree with the denial of the TDIU in his June 2006 notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2010) (where the RO decides multiple claims, the claimant must in his NOD identify the specific determinations with which he disagrees).

The Veteran testified during a March 2011 hearing at the Board before the undersigned; a transcript of that hearing is of record.

The Board notes that the RO continued the denial of the applications to reopen in the October 2007, but appeared to reopen the claims and deny them on the merits in the March 2010 supplemental statement of the case (SSOC).  Regardless of the RO's actions, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In addition, while the Veteran claimed entitlement to service connection for PTSD, he has been diagnosed with major depressive disorder and was hospitalized for psychiatric evaluation during service.  The Court has indicated that even if a claimant limits his service connection claim to a particularly diagnosed disability, the Board is required to adjudicate a claim for a different psychiatric disability if reasonably raised by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board finds that the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD has been raised by the evidence of record.  However, the RO neither explicitly nor implicitly addressed this issue in its rating decision or SOC, or SSOC.  Consequently, the issue of entitlement to service connection for a psychiatric disability other than PTSD is referred to the Agency of Original Jurisdiction for appropriate action.

The issue of entitlement to service connection for abnormal cell count, lethargy, headaches, and muscle weakness, to include as due to chemical and ionizing radiation exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the Veteran's application to reopen his previously denied claim for service connection for entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement (NOD) and the RO issued a February 2004 statement of the case (SOC), but the Veteran did not file a substantive appeal.

2.  Evidence received since the March 2003 rating decision and February 2004 SOC relates to a basis of the prior denial.

3.  In a March 2003 rating decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for cervical spine discogenic disease.  The Veteran filed a timely NOD and the RO issued a February 2004 SOC, but the Veteran did not file a substantive appeal.

4.  Evidence received since the March 2003 rating decision is essentially cumulative.

5.  Although the Veteran has been diagnosed with PTSD, there is no credible evidence that a claimed stressor occurred, and the Veteran did not provide sufficient information to attempt to corroborate any of his claimed in-service stressors.

6.  Pseudoepitheliomatous hyperplasia does not cause compensable symptomatology separate from symptoms for which the Veteran is already being compensated pursuant to the grant of service connection for other skin disorders.

7.  Tinea versicolor affects about ten percent of the body or exposed areas.

CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied the application to reopen the claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.202, 20.1103 (2010).
2.  Evidence received since the March 2003 decision and February 2004 SOC is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The March 2003 rating decision that denied the application to reopen the claim for entitlement to service connection for cervical spine disc disease is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.202, 20.1103.

4.  Evidence received since the March 2003 decision and February 2004 SOC is not new and material and reopening of the claim is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  PTSD not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

6.  The criteria for a compensable rating for pseudoepitheliomatous hyperplasia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Code 7818 (2010).

7.  The criteria for a rating higher than 10 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Codes 7813-7806 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the application to reopen the claim for entitlement to service connection for PTSD, as the Board is granting the application, it is substantiated, and there are no further VCAA duties in this regard.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the remaining claims and application to reopen, in a September 2004 letter, the RO notified the Veteran of the evidence needed to substantiate the increased rating and service connection claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2004 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a June 2007 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The September 2004 letter informed the Veteran that he had previously been denied entitlement to service connection for a cervical spine disorder, and that the basis for this denial was that the disorder was not found to be related to or aggravated by his military service.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  While the RO erroneously indicated the most recent prior denial of the claim as September 1986 rather than March 2003, the Board finds that the this error was not prejudicial because the RO accurately conveyed the missing element of the claim as to which the Veteran had to submit evidence in order to reopen the claim, i.e., the nexus element.  Consequently, the Kent notice error did not prejudice the Veteran.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).

Moreover, the RO provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In addition, contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in an October 2007 SOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), service personnel records, and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  In addition, the Veteran was provided with multiple VA skin examinations and a VA psychiatric examination.  For the reasons discussed below, those examinations were adequate.

Finally in this regard, during the Board hearing, the undersigned asked questions that indicated that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claims.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The applications to reopen, the reopened claim for entitlement to service connection for PTSD, and the increased ratings claims are thus ready to be considered on the merits.

Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In March 2003, the RO denied the Veteran's applications to reopen his previously denied claims for entitlement to service connection for PTSD and cervical spine disc disease.  The Veteran filed a timely NOD and the RO issued a February 2004 SOC.  The Veteran then submitted a February 2004 statement in support of claim (VA Form 21-4138).  He had previously submitted a September 2003 claim for entitlement to service connection for basal cell carcinoma, specifically, "pseudoepitheliomatous," and anxiety disorder.  The February 2004 statement contained pre-printed language from the RO indicating that the Veteran indicate he did not have further medical evidence in support of his claim.  In his response, the Veteran referred to a biopsy of the nose that was not of any significance "in this rating matter," indicated that he had no new evidence, although he believed that his PTSD had been enhanced due to his poverty, and noted his poor treatment at the hands of VA since 1980.  Given the lack of specific arguments relating to errors of facts or law made by the RO in its March 2003 rating decision or February 2004 SOC, the Board finds, as did the RO, that this document did not constitute a valid substantive appeal in response to the February 2004 SOC.  See 38 C.F.R. § 20.202 (substantive appeal consists of a properly completed Form 9 or correspondence containing the "necessary information," i.e., specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally).  See also Ortiz v. Shinseki, 23 Vet. App. 353, 357, 360 (2010) (upholding Board's finding of lack of valid substantive appeal and holding that substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide).  Therefore, the March 2003 denial of the applications to reopen the claims for entitlement to service connection for PTSD and cervical spine disc disease became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.1103.

The RO's March 2003 denial of the application to reopen the claim for entitlement to service connection for PTSD was based on the lack of medical evidence of a confirmed diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (requiring, inter alia, medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), to establish entitlement to service connection for PTSD).  The evidence before the RO at that time did not include a diagnosis of PTSD.  The evidence since the March 2003 denial does contain a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, i.e., consistent with DSM-IV, including on the March 2008 VA examination.  In essence, the added evidence, when accepted as true, cures one of the evidentiary defects that existed at the time of the prior decision.  Thus the claim is reopened.

The RO's March 2003 denial of the application to reopen the claim for entitlement to service connection for cervical spine disc disease was based on a lack of evidence associating his current cervical spine disorder with service, because a diagnosis had already been established and the new evidence was essentially cumulative of the evidence already associated with the claims file at the time of the prior denial.  For similar reasons, the current application to reopen must also be denied.  The evidence in the claims file at the time of the March 2003 denial included VA and private treatment records indicating that he underwent a 1977 cervical spine fusion operation after a fall and neck injury at work in 1972.  Diagnoses included cervical disc disease, narrowing of the intervertebral foramina between C5 and 6 on both sides, minimal osteophyte between C6 and 7 on the right side, chronic disc degeneration at C3-4, mild dextroscoliosis and degenerative change at the C4-5 level, cervical spondylosis C5-6, and herniation, C6-7, right side.  The record also contained the service treatment records, the pleadings and the claim.

The evidence received since the March 2003 denial and February 2004 SOC continues to show cervical spine diagnoses and neck pain, but none of this evidence, including the March 2008 VA examination report, addresses a possible association between a current cervical spine disability and service.  Specifically, on the March 2008 VA examination, after reviewing the claims file and examining the Veteran, the examiner indicated that he could not find any reference to cervical spine arthritis of discogenic disease in the STRs, and noted the October 1977 surgical report of anterior cervical discectomy and fusion with a diagnosis of C5-6 spondylosis and herniated discs.  He also noted an X-ray cited in the surgical report that showed a needle in the C6-7 interspace and noted that this X-ray was a part of the surgery itself rather than an indication that there was a needle in the neck from the time on active duty.  The examiner also noted a CT scan following 1982 surgery that showed status post cervical spine fusion with no significant spondylosis. The diagnosis was cervical spine degenerative arthritis with cervical spondylosis, status post fusion of C5-6-7.  Other than noting that the needle in the X-ray was part of the surgical procedure, the examiner did not offer any opinion as to a possible relationship between a current cervical spine disorder and service.

The Veteran indicated generally during the Board hearing that he experiences the same neck problems now that he did in service, but his specific testimony in this regard related to the "stunting out" of his right arm, and when asked if he was ever diagnosed as having any sort of neck problem before his 1972 on the job injury, he indicated only that he was "clean when I went in."  Board Hearing Transcript, pp. 17-18.  This general testimony is also cumulative of the general assertions in evidence at the time of the most recent prior denial.

The above discussion reflects that the evidence received since the March 2003 denial and February 2004 SOC is essentially cumulative of the evidence previously of record and does not relate to a prior basis for the denial of the claim, i.e., lack of evidence of a nexus between a current cervical spine disorder and service and does not cure any prior evidentiary defect.  More specifically, the testimony and pleadings are cumulative of the prior claim.  Consequently, the Board finds that new and material has not been received and reopening of the claim for entitlement to service connection for cervical disc disease and fusion is not warranted.

The benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet.App. 463, 467 (1993).

Entitlement to Service Connection for PTSD

Initially, the Board notes that the RO appeared to reopen the claim for entitlement to service connection for PTSD, affording the Veteran a VA psychiatric examination and considering whether to attempt to corroborate his claimed stressors with the U.S. Army and Joint Services Records Research Center (JSRRC) as discussed below.  Thus, the Veteran is not prejudiced by the Board's consideration of the merits of the claim for entitlement to service connection for PTSD.   Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  However, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010 & 75 Fed. Reg. 39843 (July 13, 2010)).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Here, however, the Veteran does not allege, and the evidence does not reflect, that he engaged in combat with the enemy or that any of his claimed stressors are combat related.  The Board also notes that the 2010 amendment to the PTSD regulation noted above reduced  the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity, and is thus inapplicable to this case.  See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 38 C.F.R. § 3.304(f)(3).

As noted above, the Veteran was diagnosed with PTSD on the March 2008 VA examination.  This diagnosis was based on stressors of facing high waves while on board a Navy ship full of Jet fuel, and fearing being thrown overboard, of steering the ship himself during one such episode, and of being hit between the eyes with a rifle barrel and on the head with a wooden pointer.  During the Board hearing, the Veteran also noted a stressor in which a crewman was thrown overboard and added detail to the other stressors.  Significantly, however, the Veteran never gave an adequate time frame for any of the stressors, and the closest approximation that he gave was that the stressor in which the crewmate was washed overboard was in the Spring of 1965.  The Veteran indicated that he served aboard the U.S.S. Kankakee.  His service personnel records indicate that he served aboard the Kankakee at various times between November 1964 and September 1966.

VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (Sept. 29, 2006), states that, "at a minimum, the veteran must provide the following: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred" (emphasis in original).  In a November 2009 formal finding, the RO found that the information required to verify the Veteran's claimed stressors was insufficient to send to JSRRC for verification because he had not provided a two month date range in which any of the stressors occurred.  The Board holds that the RO's finding was appropriate.  The fact that the Veteran identified the Spring of 1965 does not provide the equivalent of a two month date range, and the Veteran's personnel records do not reflect that his service during the Spring of 1965 was limited to a particular two moth period.

Consequently, as the Veteran did not provide sufficient information to seek verification of his claimed stressors, and he has not otherwise submitted credible supporting evidence that any of the claimed stressors occurred, his claim must be denied because he has failed to establish an element of his claim.  See 38 U.S.C.A. § 5107(a) (West 2002) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  The benefit of the doubt is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform noncompensable rating for hyperplasia and uniform 10 percent rating for tinea versicolor are proper.

The Veteran's hyperplasia is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7818, applicable to malignant skin neoplasms.  DC 7818 provides that malignant neoplasms be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The Veteran's tinea versicolor is rated under DCs 7813-7806.   Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  DC 7813 is applicable to various types of dermatophytosis, and is be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805) or dermatitis (DC 7806), depending on the predominant disability.

DC 7806 is applicable to dermatitis or eczema.  Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected; a 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected; and a 60 percent rating is warranted when more than 40 percent of the entire body or exposed areas are affected.  The Board notes that the above ratings under DC 7806 are also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs are required, depending on the duration of the therapy during the previous 12 month period. This criterion is inapplicable in this case, however, because the examination reports and Veteran's statements discussed below reflect an absence of systemic therapy.

During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective October 23, 2008.  However, the amendments to the criteria for evaluating skin disorders pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here. The Veteran's increased rating claim was received in August 2004 and he has not expressly requested consideration under the new criteria.  The Board, therefore, has no authority to consider these revisions in deciding this claim.  Under the prior version of DC 7801, various ratings are warranted for scars that are deep or cause limited motion, depending upon the area affected.  Under DC 7802, a 10 percent rating is warranted when a superficial scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Under DCs 7803 and 7804, a 10 percent rating is warranted for superficial unstable scars or scars that are painful on examination.  Under DC 7805, other scars are rated based on limitation of function of the affected part.

The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In January 2003, the Veteran underwent left superior leg and right leg resection, removing bilateral leg skin cancers, as well as skin grafting.  In a June 2004 rating decision, the Veteran was granted service connection for hyperplasia, claimed as secondary to service-connected lichen planus, based on an April 2004 medical opinion indicating that the squamous cell carcinoma was likely related to the chronic dermatological condition of the lower legs, i.e., lichen planus.  The Veteran was assigned a 100 percent rating effective December 2002 based on surgical treatment necessitating convalescence, see 38 C.F.R. § 4.30, and a noncompensable rating effective April 2003.  The Veteran did not appeal this decision, but filed a claim for an increased rating for his hyperplasia in August 2004.  Therefore, the issue before the Board is whether the Veteran is entitled to a compensable rating for his hyperplasia.  For the following reasons, the Board finds that he is not.

On the April 2006 VA examination, the Veteran indicated that, after the excision of the basal cell carcinoma, he had gone for one follow up visit and then had no further follow up or treatment for his skin disorders.  The April 2006 VA examiner noted that examination of the legs showed lichenification or lichen planus on both legs, with hypodermic or hypopigmented patches on both legs, typically the front and sides.  He noted that the biopsy that was performed showing squamous cell-basal cell carcinoma on the sides of the legs.  In the diagnosis section, the examiner noted the basal-squamous cell carcinoma that had been excised and that 0 percent of the body was involved with the squamous-basal cell carcinoma of the skin.

On the November 2006 VA examination, the examiner noted that there were no systemic symptoms such as fever, night sweats, or weight loss, and that, while the Veteran had undergone various treatments over the years including injections, freezing, topical steroids creams, and plastic surgery with skin grafts in 2003 following excision of lesions, nothing had helped and he had stopped treating these skin lesions with anything.  The examiner described "typical lichen planus lesions" on both lower legs, involving 23 percent of total body surface, complicated by squamous cell carcinoma, status post excision and skin grafting.  He also cited a medical treatise indicating that severe lichen planus may degenerate to squamous cell carcinoma.
 
The March 2008 VA examiner indicated that it was difficult to determine where on the legs there was lichen planus and where there was scarring from the excision of the squamous cell carcinoma and skin graft.  The examiner described an oblong lesion on the right lower leg pretibial area measuring 325 x 1 cm with shiny atrophic skin, hypopigmented with raised fibrous hyperpigmented margins.  There were some excoriations at the margin.  The left leg pretibial area was covered with a 22 x 4 cm lesion with atrophic shiny skin.  There was hyperpigmentation at the margins with peripheral excoriations and peripheral nodules measuring 1 x .5 cm each.  Both lesions were tender, and there were no lesions on the back of the legs.  The examiner reiterated that it was difficult to differentiate between the area of split thickness skin graft and residual lichen planus.  He added that, based on the history, it was probable that the leg rashes started nodular plaques of lichen planus and eventually became verrucuous carcinoma.  He described residual scarring on both anterior lower legs along with lichen planus covering a total of 8 percent of total body surface.  

The above evidence reflects that the Veteran has significant lower leg skin symptoms, with some disagreement between the examiners as to whether or not the Veteran's symptoms were attributable wholly to the lichen planus as opposed to a combination of the lichen planus and hyperplasia.  Given the lack of evidence indicating that the hyperplasia causes symptoms in addition to those for which the Veteran is being compensated with a 30 percent rating for lichen planus, the Board finds that a compensable rating based on these symptoms would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes).  Consequently, in the absence of any symptoms caused by the hyperplasia in addition to those for which the Veteran is receiving compensation pursuant to his other service connected skin disorders, an increased, compensable rating for hyperplasia is not warranted.

As to tinea versicolor, on the April 2006 VA examination the chest and back showed typical patches of tinea versicolor under the armpits, with some on the shoulders and slight symptoms on the chest and back.  The percentage of total body surface area exposed was about 10 percent.

On the November 2006 VA examination, the examiner noted five papular areas on the left upper chest, typical of lichen planus, but easily mistaken for tinea versicolor.  The examiner addressed only lichen planus and not tinea versicolor in estimating the percentage of body surface area affected.

On the March 2008 VA examination, the examiner indicated that the tinea versicolor consisted of hyperpigmented confluent macular patches underneath both armpits, on the anterior shoulders, upper anterior chest, and upper arms, which covered 10 percent of exposed body areas.  The diagnosis indicated tinea versicolor, upper chest, shoulders, both axillae, symptomatic.

The above evidence reflects that the predominant disability, tinea versicolor, is more akin to rash-like skin disorders such as dermatitis or eczema, rather than scars.  Moreover, because the tinea versicolor covers between 5 and 20 percent of the entire body or exposed areas affected (about 10 percent according to the two VA examiners who addressed this question) a rating higher than 10 percent is not warranted under DC 7806 (applied pursuant to DC 7813).

In the above analysis of the appropriate rating for the Veteran's hyperplasia and tinea versicolor, the Board has considered the Veteran's written statements and March 2011 Board hearing testimony.  During the Board hearing, the Veteran indicated that there was no current treatment for his skin disorders.  Board Hearing Transcript, at 12.  This is consistent with the Board's analysis regarding the absence of systemic therapy above.  Moreover, when asked during the Board hearing why he believed he was entitled to increased ratings, the Veteran stated  that he had been living with his skin disorders since is discharge from the military.  Id. at 13.  The Veteran similarly did not indicate in his written statements that his skin disorders affected more of his body surface area indicated by the VA examiners or otherwise specified symptoms tat would warrant a higher rating under any other potentially applicable diagnostic code.  Consequently, the Veteran's statements do not warrant a different outcome as to either increased rating claim.

The Board also finds that the VA examinations discussed above were adequate because, as shown by the extensive factual discussion, they were based on consideration of the Veteran's prior medical history and also described his skin disorders in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  While the April 2006 VA examiner did not review the claims file, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  The April 2006 VA examiner discussed the Veteran's report of his prior medical history, which, although vague, allowed him to appropriately evaluate the current level of the Veteran's skin disorders.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's skin disorders are fully contemplated by the applicable rating criteria.  These criteria consider the area of the body affected and the functional effect of the skin disorders.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that his skin disorder have caused marked interference with employment (the SSA disability records and medical records reflect that the primary disability that caused his unemployability was his non-service-connected cervical disc disease and diverticulosis), frequent hospitalization, or that the Veteran's skin symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for either of the Veteran's skin disorders is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, as noted above, the Veteran did not appeal the denial of his TDIU claim in the same June 2006 decision denying the increased ratings claims discussed above.  Moreover, the Veteran's statements reflect that he has attributed his unemployability to all of his disabilities and not only his service connected skin disorders.  In these circumstances, the Board finds that a TDIU claim in addition to the one that was denied in the June 2006 rating decision was not implicitly raised by the increased ratings claims decided herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against the claims for increased ratings for pseudoepitheliomatous hyperplasia and tinea versicolor.  The benefit-of-the-doubt doctrine is therefore not for application, and these increased ratings claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

The application to reopen a claim for service connection for PTSD is granted.

The application to reopen a claim for service connection for cervical spine discogenic disease and fusion is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating for pseudoepitheliomatous hyperplasia, associated with lichen planus, currently rated noncompensable, is denied.

Entitlement to an increased rating for tinea versicolor, currently rated 10 percent disabling, is denied.


REMAND

The Veteran has claimed that he suffers from abnormal cell count, lethargy, headaches, and muscle weakness as a result of service, and that he has suffered from lethargy, headaches, and muscle weakness since service.  The STRs contain multiple notations regarding similar symptomatology.

Under the VCAA, VA must provide an examination when there is competent evidence of a disability, or persistent or recurrent symptoms of a disability, that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Veteran has not been diagnosed with a current disability relating to the symptoms he has described.  However, the Veteran is competent to testify to observable symptomatology, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), and the statute requires only competent evidence of persistent or recurrent symptoms of disability.  In these circumstances, the Board finds that a VA examination is warranted to determine whether the Veteran's symptoms reflect the existence of a current disability and, if so, whether such disability is related to service.

The Board notes that the Veteran has testified to numerous exposures in service, including to ionizing radiation.  It is not clear whether such exposure occurred or the degree of such exposure, but the Board finds that it need not determine at this time whether such exposure occurred.  The Board also notes that the Veteran has been not been diagnosed with either a disease specific to radiation-exposed veterans or a radiogenic disease, but this does not necessarily preclude consideration of entitlement to service connection based on radiation exposure.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) (2010) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Accordingly, the claim for entitlement to service connection for abnormal cell count, lethargy, headaches, and muscle weakness, to include as due to chemical and ionizing radiation exposure is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a VA examination as to the nature and etiology of his symptoms of lethargy, headaches, and muscle weakness.  All necessary tests should be conducted, and it should be noted whether there is any cell count related abnormality.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether there is a diagnosed disability or disease entity underlying the symptoms described by the Veteran.  If so, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability or disease entity is related to service including the exposures described by the Veteran.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


